Citation Nr: 0013647	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  93-22 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to a rating in excess of 10 percent for a 
postoperative right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1986 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which, in pertinent part, assigned a 10 percent 
initial rating for the veteran's service connected right knee 
disorder. 

In October 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
it was clarified that the claim for a rating in excess of 10 
percent for right knee disability was the only issue on 
appeal.  In February 1999, the Board remanded the case for 
additional evidentiary development.  It is now back for 
appellate review. 


FINDING OF FACT

The veteran's service connected right knee disorder is 
manifested by slight laxity/instability, crepitus, 
tenderness, slight limitation of motion, and subjective 
complaints of pain, resulting in no more than mild functional 
impairment; arthritis of the knee is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for a postoperative right 
knee disorder is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.27, and 
4.71a, Diagnostic Code 5257-5259 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, including 
the veteran's service medical records; his contentions, 
including those raised at personal hearings in 1991, 1994, 
and 1998; reports of VA examinations in 1989, 1990, 1991, 
1993, 1996, and 1999; private medical records from St. 
Vincent Memorial Hospital, Christian County Medical Clinic, 
Springfield Clinic, Memorial Medical Center, and Danville 
Polyclinic; and records of VA outpatient treatment between 
1990 and 1999. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a).  

The RO provided the veteran appropriate VA examinations.  
These examination reports provide sufficient evidence to rate 
the service-connected right knee disorder properly.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected condition since he was examined in 1999.  There is 
no indication of VA or private medical records that have not 
been obtained.  The RO complied with the Board's 1999 Remand 
instructions.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The veteran has disagreed with the original disability rating 
assigned for his right knee disorder.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC provided to the veteran identified the issue on 
appeal as evaluation of the service-connected right knee 
disorder.  Throughout the course of this appeal, the RO has 
evaluated all the evidence of record in determining the 
proper evaluation for the veteran's service-connected 
disability.  The 1991 Hearing Officer's decision that granted 
service connection for this condition considered all the 
evidence of record in assigning the original disability 
rating.  The RO did not limit its consideration to only the 
recent medical evidence of record, and therefore did not 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The Board will consider all evidence in determining the 
appropriate evaluation in the matter at hand. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is currently evaluated as 10 percent disabled for 
his right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257-
5259.  He was previously evaluated only under Diagnostic Code 
5257 for chondromalacia.  The RO changed the diagnostic code 
in 1999 to reflect the fact that the veteran's service-
connected disorder includes residuals of arthroscopic surgery 
performed in 1991.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that symptomatic removal of 
semilunar cartilage under Diagnostic Code 5259 is the 
service-connected disorder, and other impairment of the knee 
(i.e., chondromalacia) under Diagnostic Code 5257 is a 
residual condition.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent disability rating is assigned for slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  To warrant a 20 percent disability rating, the 
evidence would have to show moderate impairment of the knee 
with recurrent subluxation or lateral instability.  A 30 
percent disability rating requires severe impairment of the 
knee with recurrent subluxation or lateral instability.  

Under Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage, the only disability rating available is 
10 percent.  Therefore, this diagnostic code does not provide 
the basis for assignment of a higher rating.

The veteran has complained of instability of the right knee 
and problems falling when the knee gives out.  Subluxation of 
the patella is "incomplete or partial dislocation of the 
knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) 
(citing Dorland's Illustrated Medical Dictionary at 1241, 
1599 (27th edition 1988)).  The five VA examination reports 
and the outpatient record indicate that his right knee is 
stable.  The only notations in the record concerning 
instability or laxity are a January 1991 note by his private 
physician showing an assessment of laxity and a November 1998 
note from Danville Polyclinic indicating that the right 
patella was somewhat unstable.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that he does experience 
some, albeit slight, instability or laxity of the right knee.  

The only other abnormalities shown by the medical evidence 
are tenderness and crepitus.  In conjunction with the 
conclusion that any laxity or instability the veteran has 
experienced has been slight, these minimal findings do not 
support a conclusion that he has any more than slight 
impairment of the right knee.  Since there is no objective 
evidence of recurrent subluxation or instability with 
moderate impairment of the right knee, the preponderance of 
the evidence is against assignment of a higher disability 
rating under Diagnostic Code 5257.  It is clear that any 
laxity that he has experienced is no more than slight since 
such findings have not been present in the majority of the 
examinations.

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
The veteran's representative has requested that the Board 
consider VAOPGCPREC 23-97.  However, service connection is 
not established for arthritis of the right knee, and, indeed, 
every x-ray report of record and a computerized tomography 
show no bony abnormality of the right knee.  Since there is 
no medical evidence showing that the veteran has the 
condition, he may not be given a separate evaluation for 
arthritis under Code 5003 

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The veteran has consistently complained of right knee pain, 
and he maintains that impairment from his knee disorder is 
directly proportional to his level of physical activity. The 
holding in DeLuca dealt with evaluation of a service-
connected joint disability rated on limitation of motion.  
Since Diagnostic Code 5257 is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Ratings under Diagnostic Code 5259 do, however, require 
consideration of functional loss, see VAOPCGPREC 9-98, but 
the objective medical evidence does not support a conclusion 
that the veteran suffers any additional functional loss 
and/or limitation of motion.  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  The majority of the medical 
evidence indicates that the veteran has had full range of 
motion of the right leg, including upon the most recent VA 
examination in 1999.  It was noted in the 1993 and 1996 VA 
examination reports that the veteran had limitation of 
flexion to, at most, 115 degrees, which is no more than a 
slight limitation.  There is no evidence of symptoms such as 
impaired muscle strength or muscle atrophy, which indicates 
that the effect of the veteran's right knee disorder on his 
functional abilities is negligible.  Examinations have noted 
normal musculature of his quadriceps and calves.  Despite the 
veteran's complaints of constant pain, there have been few 
objective indications of disability.  His gait has 
consistently been normal.  He has been able to squat fully 
and walk on his heels and toes.  There have been no objective 
findings of effusion or swelling, despite his complaints of 
daily swelling.

The veteran has never used assistive devices for ambulation.  
In 1994, he indicated that he was using a knee brace at work, 
but he no longer does so.  It is clear that the veteran's 
right knee disorder results in a certain level of functional 
loss.  However, the current 10 percent rating for the right 
knee adequately compensates him for his pain and functional 
loss because increased loss of function due to such factors 
is not shown.  As discussed above, the veteran does not have 
recurrent instability or subluxation of the right knee, and 
any limitation of motion shown by the evidence is no more 
than slight.  

It is also important to note that the severity of the 
veteran's right knee disorder has not been such that he has 
found it necessary to seek outpatient treatment on a regular 
basis in many years.  From 1990 until 1992, he sought 
treatment fairly regularly.  The medical records since 1992 
have shown few references to his right knee disorder, and 
these have been in conjunction with routine, scheduled 
general examinations, rather than treatment specifically for 
the veteran's right knee.  Although somewhat explained by the 
fact that he lives a substantial distance from the VA Medical 
Center, as he testified, it is reasonable to conclude that if 
the veteran's right knee disorder were of a severe level, 
such that it interfered with his daily activities, he would 
have been compelled to seek treatment.  He is clearly able to 
get to the medical center when needed.  

Moreover, the veteran has been employed for several years in 
an occupation that requires extensive walking and standing.  
However, he has not missed any time from work due to his 
right knee condition, other than for regularly scheduled 
doctors' appointments.  It should also be noted that a VA 
outpatient treatment record dated in 1997 indicated that the 
veteran exercised regularly, including playing basketball 2-3 
times per week.  Therefore, even resolving all reasonable 
doubt in the veteran's favor, the Board cannot conclude that 
his right knee disorder has had any more than a minimal 
effect on his functioning.  

There is no reasonable doubt regarding the level of the 
veteran's disability that can be resolved in his favor.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a higher disability rating for the 
veteran's right knee disorder.

The veteran has requested to be assigned separate disability 
ratings under Diagnostic Codes 5257 and 5259.  In general, 
all disabilities, including those arising from a single 
disease entity or injury, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
permitted.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  If a veteran 
has separate and distinct manifestations attributable to the 
same injury, they may be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The basis for a disability rating under Diagnostic Code 5259 
for symptomatic removal of semilunar cartilage is not defined 
in the Schedule.  Moreover, other than indicators of 
recurrent subluxation or lateral instability, what 
constitutes slight, moderate, and severe under Diagnostic 
Code 5257 is also not defined.  Disability ratings under 
either of these codes are based on relative loss of function.  
As discussed above, Diagnostic Code 5257 does not contemplate 
limitation of motion.  On the other hand, removal of 
semilunar cartilage may result in complications producing 
limitation of motion, and such symptoms must be considered 
under Diagnostic Code 5259.  VAOPCGPREC 9-98.  If the veteran 
had additional disability due to limitation of right knee 
motion, he could receive separate disability ratings under 
Diagnostic Codes 5257 and 5259 without violating the 
provisions of 38 C.F.R. § 4.14.  Cf. VAOPGCPREC 23-97.  In 
this case, however, a separate rating is not warranted 
because he does not manifest symptoms warranting a separate 
evaluation.  

The limitation of motion must meet the criteria for at least 
a zero percent evaluation under the pertinent diagnostic 
code(s) in order to warrant a separate rating.  VAOPCGPREC 9-
98.  The criteria for evaluating limitation of flexion or 
extension of the leg are given at Diagnostic Codes 5260 and 
5261.  Flexion limited to 60 degrees is noncompensable under 
Diagnostic Code 5260.  Limitation of extension to five 
degrees is noncompensable under Diagnostic Code 5261.  There 
is no indication that the veteran has had any limitation of 
extension, and flexion has been limited to, at most, 115 
degrees.  Consequently, a separate compensable rating under 
Codes 5260 or 5261 is not warranted.

The Board has considered the possibility of 'staged" ratings 
as suggested by Fenderson v. West, 12 Vet. App. 119 1992).  
However, a temporary total rating based on the need for 
convalescence has already been assigned by the RO in 
conjunction with the right knee surgery in 1991.  It is not 
shown that at any other time during the appellate period 
there was right knee disability warranting a rating in excess 
of 10 percent.  Accordingly, there is no basis for any 
further staged rating.  



ORDER

A rating in excess of 10 percent for a postoperative right 
knee disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



